ORDER
PER CURIAM:
Robert G. Lee appeals the dismissal of his petition for declaratory judgment for failure to state a claim. The petition alleged that the Board of Probation and Parole erroneously relied on false information in denying Lee parole thus denying Lee due process. The petition sought a new parole hearing and an injunction prohibiting reliance on the false information. Because Lee does not have a protected liberty interest in parole release, and his allegations were insufficient to state a claim that his due process rights were violated, we affirm. Rule 84.16(b).